Holmberg v Bevcon Group Inc. (2020 NY Slip Op 05876)





Holmberg v Bevcon Group Inc.


2020 NY Slip Op 05876


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Kapnick, J.P., Singh, Kennedy, Mendez, JJ. 


Index No. 156130/15 Appeal No. 12110 Case No. 2020-01592 

[*1]Dwayne Holmberg, Plaintiff-Appellant,
vBevcon Group Incorporated, et al., Defendants, Ragina Lashanda Sylla, et al., Defendants-Respondents.


Brody, O'Connor & O'Connor, New York (Iain McLoeod of counsel), for appellant.
Law Office of Denis C. Bartling, Westbury (Patricia McDonagh of counsel), for respondents.

Judgment, Supreme Court, New York County (Adam Silvera, J.), entered July 8, 2019, dismissing the complaint as against defendants Ragina Lashanda Sylla and Musa Syllah, pursuant to an order, same court and Justice, entered April 27, 2018, which, inter alia, granted defendants' motion for summary judgment dismissing the complaint as against them and denied plaintiff's cross motion for summary judgment as against Sylla and Syllah, unanimously affirmed, without costs.
Defendants established prima facie entitlement to summary judgment by demonstrating an adequate nonnegligent explanation for the accident. Defendant Sylla testified that she had come to a full stop before being hit from behind by a truck, which caused her car to move forward into plaintiff's motorcycle, which was stopped in front of her (see Tejeda v Aifa, 134 AD3d 549 [1st Dept 2015]; Williams v Hamilton, 116 AD3d 421, 422 [1st Dept 2014]).
In opposition, plaintiff failed to raise a triable issue of fact as the video submitted by plaintiff depicts Sylla's car being pushed by a truck into plaintiff's motorcycle causing the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020